El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Los demandantes establecieron esta acción para que se declarase rescindida una escritura de venta de dos fincas por haber sido otorgada en fraude de los demandantes acreedo-res del vendedor y habiéndose dictado sentencia declarando sin lugar la demanda establecieron esta apelación en la que nos han presentado una exposición del caso aprobada por la corte inferior.
La parte apelada nos llama la atención en su alegato a que la exposición del caso que ha de servirnos para resolver la apelación no contiene toda la prueba que se presentó en el juicio y que por esto no estamos en condiciones de revo-*616ca.r la sentencia de la corte inferior como pretenden los ape-lantes.
Hemos examinado detenidamente la exposición del caso y encontramos qne efectivamente falta la prueba documental que las partes presentaron en el juicio y que sirvió de fun-damento al juez de la corte inferior para dictar la senten-cia apelada, pues la corte se refiere en la opinión, que fun-damenta su fallo a una certificación del registro de la pro-piedad, a cierta cláusula de un testamento y a unas diligen-cias sobre administración judicial cuyos documentos no co-nocemos y que no constan en la exposición del caso, aunque de ella resulta que fueron presentados como prueba. Tam-bién los apelantes dicen en su alegato que presentaron como prueba suya partidas de defunción, de nacimiento, de matri-monio, un testamento, cuatro pagarés y la escritura de venta que trata de rescindirse, sin que tales documentos liayan sido transcritos en la exposición del caso ni aun siquiera un resumen de lo pertinente de ellos, sobre todo en cuanto a la escritura y al testamento. En iguales condiciones se hallan los demás documentos presentados por los demanda-dos.
En vista de lo expuesto y recordando que en el caso de Ex parte Brac y El Pueblo, 28 D.P.R. 367, dijimos que no podemos ir contra la apreciación que de la prueba haya he-cho la corte inferior cuando en la transcripción del récord acompañada a la misma no se elevan, debidamente certifica-dos, los documentos de prueba aportados al juicio, debemos confirmar la sentencia apelada.